Title: To George Washington from John Hancock, 8 August 1777
From: Hancock, John
To: Washington, George



Sir,
Philadelphia August 8th 1777

Your favour of yesterday’s Date, with its Inclosures from General Schuyler I duly Rec’d, & laid before Congress.
We have no kind of News, nor have I any thing in Charge from Congress to communicate, further than to Inclose you several Resolutions

of Congress, to which I Beg leave to Refer you, and am with the utmost Esteem, Sir Your very hume Servt

John Hancock Presidt

